Appeal reinstated and Order filed January 4, 2022.




                                        In The

                     Fourteenth Court of Appeals
                                    ____________

                               NO. 14-21-00452-CV
                                    ____________

                       ZHILI “JENNY” ZHAO, Appellant

                                          V.

                         YUE “MARK” WANG, Appellee


                    On Appeal from the 295th District Court
                            Harris County, Texas
                      Trial Court Cause No. 2019-49317

                                       ORDER

      This appeal was abated to allow the parties to mediate their dispute. As no
dispositive motion has been filed in this case, the court hereby REINSTATES this
appeal and directs appellee to file his brief within 21 days of the date of this order.



                                        PER CURIAM

Panel Consists of Chief Justice Christopher and Justices Zimmerer and Wilson.